EXHIBIT 10.2

 

 

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) dated as of April 5, 2013,
between Black Ridge Oil & Gas, Inc., a Nevada corporation, having a place of
business at 10275 Wayzata Boulevard Suite 310, Minnetonka MN 55305 (the
"Company"), and James Moe (the "Executive").

 

WITNESSETH

 

WHEREAS, the Executive has assumed duties of a responsible nature to the benefit
of the Company and to the satisfaction of the Board of Directors (the "Board");

 

WHEREAS, the Board believes it to be in the best interests of the Company to
enter into this Agreement to assure the Executive's continuing services to the
Company including, but not limited to, under circumstances in which there is a
possible, threatened or actual Change of Control (as defined below);

 

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control; and

 

WHEREAS, in order to accomplish all the above objectives, the Board has
authorized the Company to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive hereby agree as follows:

 

1.             Certain Definitions.

 

"Cause" means termination of the Executive’s employment for (i) any conviction
of the Executive, or plea of guilty or no contest by the Executive, to a felony,
or (ii) any act or acts of dishonesty by the Executive intended to result in
personal enrichment to the Executive at the expense of the Company; or (iii)
failure to follow the lawful instructions of the Board.

 

“Change of Circumstance" means any event which would constitute (a) a demotion
of the Executive or any assignment to material duties that are substantially
inconsistent with the Executive’s position and title immediately prior to such
assignment, (b) a reduction in the Executive’s base salary, other than
reductions in salaries applied to executives generally, (c) without the
Executive's express written consent, the requirement by the Company that the
Executive's principal place of employment be relocated more than fifty (50)
miles from his place of employment prior to the Change of Control, (d) a
substantial reduction in benefits and perquisites provided to the Executive not
applicable to executives generally, or (e) a material change in the terms and
conditions of the Executive’s employment other than as permitted by (b) or (d)
above; provided, however, none of the foregoing shall constitute a Change of
Circumstance unless the Executive objects thereto by giving written notice to
the Board within 30 days after the Executive becomes aware of such demotion,
assignment, reduction, requirements or other change and the Company fails to
correct the same within 30 days following receipt of such notice.
Notwithstanding the foregoing, a Change of Control does not, standing alone,
constitute a Change of Circumstance.

 



1

 

 

"Change of Control" or "Change in Control" shall mean:

 

(1)             The acquisition by any person, entity or “group”, within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934
(the “Exchange Act”) (excluding, for this purpose, (A) the Company, (B) any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company, or (C) Lyle Berman,
Bradley Berman, Bradley Berman Irrevocable Trust, Julie Berman Irrevocable
Trust, Jessie Lynn Berman Irrevocable Trust, Amy Berman Irrevocable Trust and
Steven Lipscomb) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 33% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors, provided that the issuance by the Company as part of an equity
offering of shares of 33% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors shall
not constitute a Change in Control; or

 

(2)             Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 

(3)             Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation, in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company, or (B)
a liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company.

 



2

 

 

Notwithstanding the foregoing, in no event shall a Change of Control due to a
breach of covenants under the Company’s indebtedness or a default on the
Company’s indebtedness trigger any payments to Executive under this Agreement.

 

"Change of Control Date" shall mean the first date on which a Change of Control
occurs. Anything in this Agreement to the contrary notwithstanding, (a) if a
Change of Control occurs; (b) if prior to the date on which such Change of
Control occurs, the Executive's employment with the Company is terminated or the
Executive ceases to be the Chief Financial Officer (“CFO”) of the Company; and
(c) if it is reasonably demonstrated by the Executive that such termination of
employment or cessation of status as CFO (i) was at the request of a third party
who has taken steps reasonably calculated to effect the Change of Control or
(ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the "Change of Control Date"
shall mean the date immediately prior to the date of such termination of
employment or cessation of status as CFO.

 

"Disability" means the inability of the Executive to perform the Executive’s
duties as CFO, or the Executive’s position and title at such time, by reason of
illness or other physical or mental impairment or condition, if such inability
continues for an uninterrupted period of 90 days or more. A period of Disability
shall be “uninterrupted” unless and until the Executive returns to full-time
work for a continuous period of at least 30 days. A Disability period shall be
suspended during any period the Executive returns to full-time work for a
continuous period of at least five days.

 

2.             Obligations of the Company in Certain Circumstances. If, (a)
while the Executive is employed by the Company, there is a Change of Control and
(b) on or within 12 months after the Change of Control Date either (x) the
Company terminates the Executive's employment other than for Cause, Disability,
or death or (y) there is a Change in Circumstance (such date in the case of (x)
or (y) the “Date of Termination”), then upon execution of a release, the Company
shall pay as severance pay to the Executive an amount equal to the Base Salary
that Executive would have received for a twelve (12) month period (the “Payment
Period”) at an annualized rate equal to the higher of the rate in effect
immediately prior to the Change in Control or the rate in effect on the Date of
Termination. Such cash payment shall be payable in accordance with the Company’s
regular pay period schedule over the Payment Period. The Executive shall have
the right to purchase health and dental coverage under the Company’s group
policies then in effect for the Payment Period, and during the Payment Period
the Company shall make contributions on behalf of the Executive for the purchase
of such health and dental coverage as it provides to its other executive
employees as of the Date of Termination.

 

3.             Successors.

 

(a)             This Agreement is personal to the Executive and shall not be
assignable by the Executive other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives.

 



3

 

 

(b)             This Agreement shall inure to the benefit of and be binding upon
the Company and the Executive and their respective successors and assigns.

 

(c)             The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, the “Company" shall mean as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

4.             Miscellaneous.

 

(a)             This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b)             All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 





If to the Executive: If to the Company:     James Moe Black Ridge Oil & Gas,
Inc. (Home address 10275 Wayzata Boulevard separately given) Suite 310  
Minnetonka MN 55305   Attention: Board of Directors

  

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressees.

 

(c)             The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)             The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)             The Executive's failure to insist upon strict compliance with
any provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.

 

[Signatures On Next Page]

 



4

 

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from the Board, the Company has authorized and directed the
undersigned director to execute and deliver this Agreement in the Company’s
name, all as of the day and year first above written.

 

 

EXECUTIVE

 

 

/s/ James Moe

Name: James Moe

 

BLACK RIDGE OIL & GAS, INC.

 

 

By /s/ Bradley Berman

Name: Bradley Berman

Title: Chairman of the Board, Director

 

 

 

 

 

 

 

 

 

 



5

 